DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(a)-(d) and 35 U.S.C. 365(c) is acknowledged. Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55 in parent application, 16/831,690.

Claim Interpretation
	As to the claimed support member, movement restrictors, and position detectors of claims 1,3, and 4, the Examiner submits that these limitations do not invoke interpretation under 35 U.S.C. 112(f) for the reasons detailed in the Office action dated May 8, 2020 in parent application, 16/831,690. The locking members of claim 2 in this application are also functional limitations but do not invoke interpretation under 35 U.S.C. 112(f) for similar reasons. The drawings and specification illustrate and describe the locking members in a structural nature. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogamiya (US 2008/0225126).
As to claim 1, Mogamiya teaches an image shake correction device (Figs. 4 and 5, shake correction apparatus “20”) comprising:
a movable member (Fig. 4, stage plate “40”; [0050]);
an imager (Fig. 4, image pickup device “44”) that is fixed to the movable member ([0052], lines 4-9; {The image pickup device is indirectly fixed to the stage plate via electrical board “45.”});
a support member (Figs. 4 and 5, front stationary support board “21”) that supports the movable member to be movable ([0048] and [0050]); and
two movement restrictors (Figs. 4 and 5, one (1) of the upper right corner and upper left corner moving range limiting holes “41,” the lower end moving range limiting hole “41,” and the corresponding two (2) connecting columns “23”) that restrict a movement range of the movable member ([0051]),
wherein each of the two movement restrictors includes a recess portion or a through-hole formed in one of the movable member (Fig. 4, moving range limiting hole[s] “41”) and the support member, and an insertion member formed in other one of the movable member and the 
a shape of the recess portion or the through-hole as viewed in a direction perpendicular to the light receiving surface is a rectangle (Figs. 4 and 5; [0048], lines 8 and 9), and
in a state in which the insertion member is present at a center of each of the two recess portions or through-holes, a second diagonal line of a second one of the two rectangles overlaps an extension line of a first diagonal line of a first one of the two rectangles, and the center of the light receiving surface overlaps a line connecting the first diagonal line and the second diagonal line (See marked-up version of Fig. 4 in the file of parent application 16/831,690. A copy of this marked-up version was also emailed to Applicant’s representatives, Nat McQueen and John Guay, on July 21, 2020.).
As to claim 5, Mogamiya teaches an imaging device (Fig. 1 digital camera “10”) comprising the image shake correction device ([0038], lines 1-3) according to claim 1 (See detailed rejection of claim 1 above.).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the following is a statement of reasons for the indication of allowable subject matter: As to claim 2, the prior art fails to disclose locking members having the positional relationship to the center of the light receiving surface relative to the recess portions or through-holes as claimed. Okamura et al. (US # 9,332,184) discloses an image-shake correction assembly including three springs and spring supports that connect a movable member to a support 
As to claims 3 and 4, the prior art of record fails to disclose an image shake correction device comprising two movement restrictors, where distances between the restrictors in the longitudinal and short directions corresponding to sides of a light receiving surface of an imager are the same, and two position detectors arranged on a surface of a circuit board opposite to a surface on which the imager is positioned, where the distances between the restrictors is greater than or equal to 0.75 times and less than or equal to 1.25 times a distance between the position detectors.
Mogamiya discloses two position detectors positioned on a circuit board. However, the position detectors are positioned on the same surface as the image pickup device. Also, the reference does not disclose the relational distance between the movement restrictors and the position detectors as required by the claims. Miyamori et al. discusses the distance between a moving magnet and the face of a Hall sensor as the magnet moves during shake correction, where the distance is 1.25 times or greater the amount the magnet moves relative to a coil. However, the reference does not disclose the positional relationship between movement restrictors and the position detectors as required by the claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
8/19/2021